Title: Thomas Jefferson to John M. Perry, 7 May 1809
From: Jefferson, Thomas
To: Perry, John M.


          Sir   Monticello May 9. 7. 09.
            When I bespoke of  you the other day the thousand feet of heart pine plank, cut crosswise in the stock into bars of a full inch or rather inch & eighth, I forgot to desire that the planks might not after sawing, be separated by splitting them asunder at the butt end but that the stock may come entire. perhaps the end should be bound round with a hiccory withe. if the planks are separated, the planks will be very apt to break.
          Yours Etc Th: Jefferson
        